Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt of applicants’ amendments and remarks submitted November 2, 2021 is acknowledged. 
	Note, the claims has been examined insofar as they read on the elected invention and species as set forth in applicant’ election of September 18, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-15, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quayle et al. (US2015/0105358) in view of Gajewski et al. (US2015/0352206 A1).
Quayle et al. teaches a method for treating multiple myeloma in a subject in need thereof comprising administering  to the subject a  therapeutic effective amount of a combination comprising HDAC inhibitor and immunomodulatory drug [0007 and claim 27]. The combination further comprising an anti-inflammatory agent such as dexamethasone [0007 and claims 27, and 36].The HDAC 6 inhibitor is a compound of formula I 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 or pharmaceutically acceptable salt, wherein ring B is aryl or heteroaryl; R1 is an aryl or heteroaryl, each of which substituted by OH, halo or C1-6 alkyl and R is H or C1-6 alkyl [0011-0017 and claim 27]. The elected species is disclosed 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
[0018 and claim 30]. The immunomodulatory drug is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (pomalidomide) [0040 and claim 36].  The combination of a HDAC inhibitor and an IMiD (immunomodulatory drug) achieves a synergistic effect in the treatment of the subject in need thereof [0045]. The anti-inflammatory agent is dexamethasone [0135]. The reference discloses a suitable combination for the treatment of multiple myeloma includes the elected species of 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, pomalidomide and dexamethasone [0131-0136].
Quayle et al. does not explicitly teach a method of treating multiple myeloma by administering a therapeutically effective amount of HDAC6 inhibitor and PD-L1 inhibitor (MDX-1105) [claims 1, 18-19 and 23].
Gajewski et al. teaches a method of treating cancer in a subject comprising administering to the subject an effective amount of at least two of the following: an inhibitor of indoleamine-2,3-dioxygenase (IDO), an inhibitor of the PD-L1/PD-1 pathway, or an inhibitor of CTLA-4 [claim 1].  The inhibitor of the PD-L1/PD-1 pathway is an anti-PD-L1 antibody or an anti-PD-1 antibody [claim 11]. The method of claim 11, wherein the anti-PD-L1 antibody is BMS-936559, MPDL3280A, BMS-936558, MK-3475, CT-011, or MEDI4736 [claim 15]. The cancer is multiple myeloma [claim 35]. 
A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to develop a method of treating multiple myeloma  comprising administering compound B (HDAC6 inhibitor) and MDX-1105 (PD-L1 inhibitor) because Quayle et al. taught a  method of treating multiple myeloma by administering a therapeutically effective amount of a combination comprising compound B (elected species and HDAC6 inhibitor), pomalidomide and dexamethasone and Gajewski et al. taught a method of treating multiple myeloma by administering a therapeutically effective amount of a combination comprising  an inhibitor of indoleamine-2,3-dioxygenase (IDO), BMS-936559 (an inhibitor of the PD-L1), or an inhibitor of CTLA-4. Motivation to combine the BMS-936559 of Gajewski et al. into the methods of Quayle et al. would have resulted from the fact that both arts are directed to the treatment of multiple myeloma. In addition, both references demonstrates biomolecular mechanism effective in the treatment of multiple myeloma. Thus, the skilled artisan in the art of multiple myeloma treatment would have found motivation to combine known cancer agent’s previously use in the treatment of multiple myeloma. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining compound B, pomalidomide, dexamethasone and BMS-936559, one would have achieved a composition for treating multiple myeloma. 
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to use and modify the method of treatment disclosed by Quayle et al. in combination with Gajewski et al., with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made.
Response to the Arguments
Applicants’ amendments and remarks submitted November 4, 2021 have been fully considered, and found persuasive as to the rejections under 35 U.S.C. 112(a) as set forth in prior office action, but not persuasive as to the rejections set forth above.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so are found in the references themselves and in the knowledge generally available to one of ordinary skill in the art. Particularly, the cited references as a whole teach that each of the agents employed herein: compound B and PD-L1 inhibitors, such as MDX-1105, have been known, either alone or in combination with other known anti-cancer agents,  for treating cancers, particularly, multiple myeloma. As set forth in In re Kerkhoven,  it is a knowledge generally available to one of ordinary skill in the art to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. 
Applicants further contend that claimed combination results in synergistic benefit, an unexpected result. The examiner notes that regarding the establishment of unexpected results, a few notable principles are well settled. It is applicant’s burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant, both statistically and practically. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case if obviousness. See, MPEP 716.02 (e). In instant case, applicants fails to explain how the data should be considered as synergistic and/or unexpected and how such a results be related to claimed invention: treating multiple myeloma in a way that is unexpected and significant, both practically and statistically. Citing examples 5 and 6, and figures 6 and 8, applicants contend that the application shows that “a combination therapy comprising a HDAC6 inhibitor of formula I (compound B) and PD-L1 inhibitor increases antibody-dependent cell-mediated cytotoxicity and apoptosis to a more significant extent relative to either single agent alone”. The arguments are not probative. The evidence on the record fails to establish a prima facie case of unexpected results that would have been considered as significant, both statistically and practically. First, there is no clear rationale how the asserted in vitro results would be translated to significant benefit of clinical practice. Further, it is not clear how the results as shown in the examples, particularly, figures 6 and 8, should be considered as unexpected and/or synergistic. The specification does not disclose which antibody was used in the examples. The data appears to be no more than an additive effect, which would have been reasonably expected. Figure 6 shows that the cytotoxicity increased as the amounts of compound B increased. Figure 8, reveals that most of the sample showed at most an additive benefits. The sample of patient 5 shows unusual pattern, which is not statistically significant.  Thus, the evidence on the record fails to establish a prima facie case of unexpected results for rebutting the obviousness as set forth in the rejections.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627